Citation Nr: 1538050	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO. 09-02 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran s death

2. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) prior to October 21, 2009, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from September 1977 to September 1987, and October 2003 to August 2005. He died in late 2011.

For claimants who died on or after October 10, 2008, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C. § 5121A which permits an eligible person to file a request to be substituted as the appellant for purposes of processing a claim to completion. The appellant, who is the Veteran's widow, has been substituted for the Veteran pursuant to 38 U.S.C.A. § 5121A.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2007 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon and St. Paul, Minnesota, respectively. The Portland RO has jurisdiction.

In November 2010, prior to the Veteran's death, the Board remanded the appeal for further development. The appeal then consisted of a claim for service connection for a low back disorder, and entitlement to a TDIU prior to October 21, 2009. 

The matter was last before the Board in June 2014. At that time, the matter was bifurcated due to a representation issue which has since been resolved. The Board remanded the above-captioned claims, as well as the claim for service connection for a low back disorder, for further development.

In accordance with the June 2014 remand directives, the AMC clarified the appellant's request for a hearing before a decision review officer (DRO), scheduled VA examinations, and readjudicated the claims. There has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

In July 2014, the appellant withdrew her request for a DRO hearing. There is no hearing request presently pending.

In a January 2015 rating decision, the RO granted service connection for the low back disorder. Thus, the claim will not be addressed below. See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997). 

The electronic filing system contains additional documents pertinent to the claim for service connection for the cause of the Veteran's death that were associated with the record since the RO's last readjudication of the claims without a waiver of RO jurisdiction. However, as the claim for service connection for the cause of the Veteran's death is being granted, and the documents are not pertinent to the TDIU claim, there is no risk of prejudice to the appellant from proceeding without the waiver. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

In June 2014, the Board referred an issue of the entitlement of the Veteran's daughter to VA death benefits, including accrued benefits. The issue has still 
not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1. The Veteran died in 2011. His amended death certificate listed the immediate cause of death as cardiac failure, due to or as a consequence of hypoxia, an acute and severe asthma attack, and chronic obstructive pulmonary disease (COPD) and asthma, with posttraumatic stress disorder (PTSD) listed as a significant condition contributing to death but not resulting in the underlying cause.

2. When he died, the Veteran was service-connected for the following disabilities: PTSD with major depressive disorder (100 percent disabling from November 10, 2009 and 50 percent disabling prior); status post amputation, resection, and fusion of the right little finger due to shrapnel (10 percent disabling); cervical spine myofascial strain (10 percent disabling); tinnitus (10 percent disabling); shrapnel scar of the proximal mime of the right medial thigh (10 percent disabling); vertigo associated with traumatic brain injury (10 percent disabling); allergic rhinitis (noncompensable); five distinct shrapnel scars (noncompensable); eczema of the right lower extremity (noncompensable); and constipation associated with traumatic brain injury (noncompensable). 

3. The evidence is at least evenly balanced as to whether the Veteran's service-connected PTSD and rhinitis were contributory causes of death. 

4. Prior to October 21, 2009, the Veteran's service-connected disabilities did not render him unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for service connection for the cause of the Veteran's death are met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1310, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.5, 3.312 (2015).
2. The criteria for TDIU prior to October 21, 2009 have not been met. 
38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). Given the favorable disposition of the claim for service connection for the cause of the Veteran's death, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

As for the claim for a TDIU, November 2006 and November 2009 letters notified the Veteran of the requirements for a TDIU and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim of service connection. See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). Separate notice is not required for the appellant, and the duty to notify is satisfied. See 38 C.F.R. 3.1010(f)(1).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, private medical records (PMRs), and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. 
§ 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015). Appropriate VA medical inquiries have been accomplished and are factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal. She has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to her or that could otherwise affect the essential fairness of the adjudication. Accordingly, the Board will proceed to the merits of the appeal.

Service Connection for the Cause of the Veteran's Death

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5.

A Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one that is not related to the principal cause. In order for a service-connected disability to be determined as a contributory cause of a Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

The Veteran's  death certificate as originally issued indicated that the immediate cause of death was cardiac failure, due to or as a consequence of cardiac arrest, with PTSD listed as a significant condition contributing to death but not resulting in the underlying cause. In May 2012, an amended death certificate was issued. The immediate cause of death was cardiac failure, due to or as a consequence of hypoxia, an acute and severe asthma attack, and COPD and asthma. PTSD remained as a significant condition contributing to death. The original and amended death certificates were signed by the same medical examiner.

When the Veteran died, service connection was in effect for PTSD with major depressive disorder (100 percent disabling from November 10, 2009 and 50 percent disabling prior); status post amputation, resection, and fusion of the right little finger due to shrapnel (10 percent disabling); cervical spine myofascial strain(10 percent disabling); tinnitus (10 percent disabling); shrapnel scar of the proximal mime of the right medial thigh (10 percent disabling); vertigo associated with traumatic brain injury (10 percent disabling); allergic rhinitis (noncompensable); five distinct shrapnel scars (noncompensable); eczema of the right lower extremity (noncompensable); and constipation associated with traumatic brain injury(noncompensable). 

The Veteran's death certificate clearly establishes his service-connected PTSD as a condition that contributed to his principal cause of death. VA Fast Letter 13-04, which became effective March 22, 2013, provides, in pertinent part:

Grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death. If the service-connected disability was a contributory cause of death, as listed on the death certificate, presume that it contributed substantially and materially to the [v]eteran's death. Do not develop further for the causal connection between the [v]eteran's service-connected disability and the cause of death. VA Fast Letter 13-04 (Mar. 22, 2013).

In addition, the appellant obtained a private medical opinion in support of her claim.  In May 2014, a private physician, Dr. S., reviewed the Veteran's claims file and opined, "in light of extensive research which has shown that PTSD and allergic rhinitis are significant risk factors for the development and aggravation of asthma I feel it is as likely as not that this Veteran's service connected rhinitis and PTSD contributed materially and substantially to his cause of death: acute severe asthma attack." In support of his opinion, Dr. S. cited and discussed medical literature indicating that PTSD precedes the development of asthma in both children and adults and that it exacerbates pre-existing asthma, even after adjustment for confounding factors like smoking, socioeconomic status, body mass index, and familial and genetic factors. Dr. S. noted that the Veteran's PTSD was 100 percent disabling when he died, indicating "severe mental impairment which increases both the likelihood and degree of aggravation of his asthma."

Dr. S. also cited and discussed literature indicating that even with adjustment for years of follow up, age, sex, atopic status, smoking status, and the presence of COPD, those with rhinitis were three to five times more likely to develop adult onset asthma than those without it. He discussed studies indicating that rhinitis is present in 80 to 90 percent of persons with asthma, showing that the coexistence of asthma and allergic rhinitis is frequent, that allergic rhinitis usually precedes asthma, and that allergic rhinitis is a risk factor for asthma. 

Against the claim are October 2012 and November 2014 opinions of the same VA examiner. In October 2012, the examiner opined that it was less likely than not that the Veteran's COPD and asthma were related to service due to the fact that symptoms did not manifest until 2008. The examiner found that the Veteran's asthma was likely related to an allergy response to his new home environment, and noted his poor compliance with medication.

In November 2014, the examiner again opined that it was less likely than not that the Veteran's causes of death were related to service, without rationale. She also opined, "it is most likely that the Veteran's death was related to poor asthma
self-management rather than any direct effects of his service-connected rhinitis or PTSD." As for rhinitis, she suggested that because the Veteran's rhinitis was noncompensably disabling, its effect on his asthma was minimal. As for PTSD, she indicated that the medical literature was speculative as to the relationship between PTSD and asthma. In reaching these conclusions, she disputed Dr. S.'s interpretation of the medical literature and cited other literature. 

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that service connection for the cause of the Veteran's death is warranted.

The probative value of the October 2012 report is diminished by the fact that the findings are limited to the question of whether a lung or respiratory disability was related to service. The probative value of the November 2014 report is diminished by unclear statements made within the report. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding most of the probative value of a medical opinion comes from its reasoning.) For example, the examiner recited pulmonary functioning findings from prior to the Veteran's death and opined, "these results are not consistent with asthma so severe that it led to the Veteran's death from hypoxia due to an acute severe asthma attack on 10/26/2011, just a year and a half after normal PFT results." This finding could be construed to support that the Veteran's PTSD exacerbated the Veteran's asthma attack, contributing materially and substantially to the fatal event. Also, the examiner discussed the Veteran's poor compliance with asthma medication and cited literature indicating that psychological disorders have been associated with poor asthma self-management. This too appears to support that the Veteran's PTSD was causally related to his fatal asthma attack.

By contrast, the private medical opinion of Dr. S. is adequate for the purposes of adjudication. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The physician based his conclusions on an examination of the claims file, including the Veteran's personal medical history and diagnostic reports, as well as medical literature. He provided a rationale for the conclusions reached. 

At a very minimum, the evidence is in equipoise in showing that the Veteran's service-connected PTSD and rhinitis contributed substantially and materially to his principal cause of death. This is consistent with the guidance provided by VA Fast Letter 13-04 (Mar. 22, 2013). In resolving any doubt in the appellant's favor, service connection is warranted. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009). 

TDIU prior to October 21, 2009

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16(a). 

In a January 2010 rating decision, the Veteran was awarded a 100 percent rating for his service-connected PTSD, effective November 10, 2009. The effective date was amended to October 21, 2009 in a March 2010 rating decision. This award renders moot the issue of entitlement to a TDIU since October 21, 2009. See Herlehy v. Principi, 15 Vet. App. 33 (2001). In this regard, the Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) in which the Court held that, although no additional disability compensation may be paid when a total schedular disability evaluation is already in effect, a separate award of a TDIU rating predicated on a single disability (perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more might warrant payment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s). See also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011). However, for the period beginning on October 21, 2009, the Veteran did not have other service-connected disabilities rated at 60 percent or more.  As such, the concerns addressed in Bradley are not present, and the Board need not address whether a TDIU rating is warranted beginning on October 21, 2009. 

Prior to October 21, 2009, PTSD was rated as 50 percent disabling. His combined rating was 70 percent. The combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) were met for this time period. Consequently, the Board must determine whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage.") Moore v. Derwinski, 1 Vet. App. 356 (1991).

The record reflects that following his August 2005 discharge, the Veteran was employed from February 20, 2006 to March 19, 2006 when he worked full-time as a cook, and from March 28, 2006 to October 20, 2009 when he again worked full-time as a cook. See, e.g., VA examination reports July 2006, August 2009, and December 2014; November 2010 Board Remand. There is no indication in the record that the Veteran's full-time employment at these times was marginal. Thus, as summarized by the Board in November 2010, the Veteran's entitlement to a TDIU is "limited to the discrete period from August 20, 2005 (the day after separation from service) until February 2006, when he obtained a job as a cook." November 2010 Board Remand, p. 3.

In February 2013, a VA examiner reviewed the claims file and provided a detailed recitation of the Veteran's employment history. She noted that the Veteran was employed from April 2006 until October 2009, and opined that prior to this, "there was no evidence that his service connected disabilities made him unable to obtain or retain employment." As for his PTSD specifically, she found that in 2005 and 2006 the condition was characterized as "mild" by multiple providers and examiners. She opined that the PTSD did not prevent him from obtaining full-time employment prior to April 2006.

In December 2014, the February 2013 VA examiner again reviewed the claims file. She recounted the Veteran's employment history. She noted that the Veteran had a high school degree and that prior to service he worked as a cook and had a small private business as a gardener. Following military service, the Veteran again worked as a cook. She cited a psychiatric opinion from June 2006 noting that the Veteran was doing well working full-time and was also doing part-time yard work for neighbors. The examiner opined, "it is less likely than not (less than 50% probability) that during any postservice period prior to October 21, 2009, the Veteran was unable to obtain or retain employment due only to his service-connected disabilities, consistent with his education and occupational experience, irrespective of age and any non-service connected disorders." She explained, 

[A] detailed repeat review of all VA medical records from date of last military discharge (8/19/2005) through 10/21/2009 shows that the veteran was employed full-time at the same job from April 2006 until he was fired from that job in October 2009. There is no evidence that his service-connected disabilities made him unable to obtain or retain employment due to his service-connected disabilities. His employment after military discharge was in the same occupational area he worked in prior to his last period of military service.

The preponderance of the evidence is against the assignment of a TDIU prior to October 21, 2009 as the record shows that the Veteran's service-connected disabilities did not produce unemployability at this time. The medical opinions obtained contain an explanation of the reasons for the conclusions based on an accurate review of the pertinent evidence, and are entitled to significant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning). There are no medical opinions to the contrary. In weighing the VA examiner's opinions against the appellant's contentions, the Board finds that the credibility and probative value of the specific and reasoned statements of the trained medical professionals outweighs that of the general lay assertions.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009). 


ORDER

Service connection for the cause of the Veteran's death is granted.

Entitlement to a TDIU prior to October 21, 2009 is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


